Detailed Action
This Office action responds to the election filed 9/24/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, Species II (claims 1-15) in the reply filed on 9/24/2021 is acknowledged.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale (US 20180287051 A1, from IDS) in view of Brovman (US 20150348831 A1).
Regarding claim 1, Bhosale discloses a via structure (Fig. 8) comprising: a via opening (portion of 102 filled by 104) in a dielectric layer (102); a conformal barrier layer (104) in the via opening; a conductive metal (106) on the conformal barrier layer and filling the via opening, the conductive metal including a recessed top surface; a 
Bhosale fails to expressly teach the conductive conformal layer is a planarization stop layer.  However, Bhosale discloses the conductive conformal layer and fill material are formed with a known polishing technique (planarization [0047]) and further discloses the conductive conformal layer is a design consideration when applying the known polishing technique (dielectric dishing [0047]).  Thus, Bhosale teaches the conductive conformal layer functions to protect the dielectric layer from the known polishing technique.
Brovman discloses a known technique in the same field of endeavor (Fig. 5) where a comparable conformal layer (110) and fill material (116) are polished.  Brovman further discloses a known polishing technique where the conformal layer functions as a planarization stop layer (stop layer [0030]).  Furthermore, Brovman discloses layers functioning as planarization stop layers provide self-stopping planarization to structures such as conductors within dielectrics, resulting in enhanced control with respect to the height of fill materials (“formed flush” [0030]).  Having the conductive conformal layer of Bhosale function as a planarization stop layer as taught by Brovman would arrive at the claimed conductive planarization stop layer on the recessed top surface of the conductive metal and on a shoulder portion of the dielectric layer extending about a perimeter of the via opening; and the conductive planarization stop layer on the shoulder portion of the dielectric layer is coplanar to the fill material.  Absent unexpected 
Regarding claim 2, Bhosale in view of Brovman discloses a via structure (Bhosale; Fig. 8), wherein the conductive metal in the via opening comprises copper, aluminum, tungsten, or an alloy thereof ([0038]).
Regarding claim 4, Bhosale in view of Brovman discloses a via structure (Bhosale; Fig. 8), wherein the barrier layer comprises tantalum, tantalum nitride, titanium, titanium nitride, cobalt, cobalt nitride, ruthenium, ruthenium nitride, ruthenium tantalum, ruthenium tantalum nitride, tungsten, tungsten nitride, or alloys thereof ([0042]).
Regarding claim 5, Bhosale in view of Brovman discloses a via structure (Bhosale; Fig. 8), wherein the fill material comprises a conductor material filling the recessed top surface comprising copper, aluminum, tantalum, titanium, tungsten, cobalt, ruthenium, iridium, rhodium, nitrides thereof, or alloys thereof ([0046]).
Regarding claim 6, Bhosale in view of Brovman discloses a via structure (Bhosale; Fig. 8), wherein the dielectric layer comprises silicon carbide (SiC), silicon nitride (Si3N4), silicon dioxide (SiO2), a carbon doped oxide, a nitrogen and hydrogen doped silicon carbide (SiC(N,H)) or a multilayered stack of at least one of the aforementioned dielectric cap materials ([0040]).
Regarding claim 7, Bhosale in view of Brovman discloses a via structure (Bhosale; Fig. 8), wherein the conductive planarization stop layer comprises tantalum, tungsten, titanium, ruthenium, iridium, rhodium, nitrides thereof, or alloys thereof ([0045]).

Claim 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale in view of Brovman and Chu (US 20180158728 A1, from IDS).
Regarding independent claim 8, Bhosale discloses a semiconductor structure (Fig. 8) comprising: a via structure comprising: a via opening (portion of 102 filled by 104) in a dielectric cap layer (102); a conformal barrier layer in the via opening (104); a conductive metal on the conformal barrier layer (106) and fills the via opening, the conductive metal including a recessed top surface; a conductive conformal layer (108) is on the recessed top surface of the conductive metal and on a shoulder portion of the dielectric layer extending about a perimeter of the via opening (portion of 108 directly contacting 102); and a fill material (110) fills the recessed top surface.
Bhosale fails to expressly teach the conductive conformal layer is a planarization stop layer.  However, Bhosale discloses the conductive conformal layer and fill material are formed with a known polishing technique (planarization [0047]) and further discloses the conductive conformal layer is a design consideration when applying the known polishing technique (dielectric dishing [0047]).  Thus, Bhosale teaches the conductive conformal layer functions to protect the dielectric layer from the known polishing technique.
Brovman discloses a known technique in the same field of endeavor (Fig. 5) where a comparable conformal layer (110) and fill material (116) are polished.  Brovman further discloses a known polishing technique where the conformal layer functions as a planarization stop layer (stop layer [0030]).  Furthermore, Brovman discloses layers functioning as planarization stop layers provide self-stopping planarization to structures such as conductors within dielectrics, resulting in enhanced control with respect to the height of fill materials (“formed flush” [0030]).  Having the conductive conformal layer of Bhosale function as a planarization stop layer as taught by Brovman would arrive at the claimed conductive planarization stop layer is on the recessed top surface of the conductive metal and on a shoulder portion of the dielectric layer extending about a perimeter of the via opening; such that the conductive planarization stop layer on the shoulder portion of the dielectric layer is coplanar to the fill material.  Absent unexpected results, it would have been obvious to use the known technique of having the conductive conformal layer function as a planarization stop layer because one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in enhanced control of the height of fill material.
Bhosale in view of Brovman fails to expressly illustrate a metallization level including a line feature formed within a first interlayer dielectric; wherein the via structure is overlaying the metallization level.  However, Bhosale does disclose the via structure is connected to a memory device (Abstract).  Chu discloses a memory device in the same field of endeavor comprising a via structure (140 with 155, Fig. 15) connected to a memory device (Abstract).  Chu further discloses a metallization level 
Regarding claim 10, the combined invention of Bhosale, Brovman, and Chu discloses a semiconductor structure (Bhosale; Fig. 8), wherein the barrier layer comprises tantalum, tantalum nitride, titanium, titanium nitride, cobalt, cobalt nitride, ruthenium, ruthenium nitride, ruthenium tantalum, ruthenium tantalum nitride, tungsten, tungsten nitride, or alloys thereof ([0042]).
Regarding claim 11, the combined invention of Bhosale, Brovman, and Chu discloses a semiconductor structure (Bhosale; Fig. 8), wherein the dielectric cap layer comprises silicon carbide (SiC), silicon nitride (Si3N4), silicon dioxide (SiO2), a carbon doped oxide, a nitrogen and hydrogen doped silicon carbide (SiC(N,H)) or a multilayered stack of at least one of the aforementioned dielectric cap materials ([0040]).
Regarding claim 12 as noted in the objection, the combined invention of Bhosale, Brovman, and Chu discloses a semiconductor structure (Bhosale; Fig. 8), wherein the conductive planarization layer comprises tantalum, tungsten, titanium, ruthenium, iridium, rhodium, nitrides thereof, alloys thereof ([0045]).
Regarding claim 13, the combined invention of Bhosale, Brovman, and Chu discloses a semiconductor structure (Chu; Fig. 15), wherein sidewall spacers laterally extend on a surface of the dielectric cap layer (portion of 192 over D) at a fraction of a height of the sidewall spacers about the pillar structure (according to relative sizing within Fig. 15).
Regarding claim 14, the combined invention of Bhosale, Brovman, and Chu discloses a semiconductor structure (Chu; Fig. 15), wherein the line feature in the metallization level (114; copper [0011]), the conductive metal in the via opening (155; tungsten [0026]), and the line feature formed in the second interlayer dielectric (220; copper [0041]) comprise copper, aluminum, tantalum, titanium, tungsten, cobalt, ruthenium, iridium, rhodium, nitrides thereof, or alloys thereof.
Regarding claim 15, the combined invention of Bhosale, Brovman, and Chu discloses a semiconductor structure (Chu; Fig. 15), wherein the sidewall spacers comprise multiple layers (“the spacer…may include…a combination” [0036]).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale and Brovman as applied to claim 1 above, and further in view of Edelstein (US 9972672 B1).
Regarding claim 3, Bhosale in view of Brovman discloses a via structure (Bhosale; Fig. 8), wherein the fill material comprises an insulator material (TaN [0046]).
Bhosale in view of Brovman fails to teach the insulator material comprising SiO2, SiN, SiC, SiC(N,H), or SiC(N, H, B, 0).  However, Bhosale does disclose the fill material (110, Fig. 8) is within the recessed top surface of the conductive metal (106).
Edelstein discloses a fill material in the same field of endeavor (Fig. 10), wherein the fill material comprises a first insulator material (28P; TaN, Column 7, Line 65) and a second insulator material (32), wherein the second insulator material comprises SiO2, SiN, SiC, SiC(N,H), or SiC(N, H, B, 0) (Column 10, Line 52).  Edelstein further discloses the second insulator material may be omitted (Column 10, Line 51), thus Edelstein teaches a fill material comprising a first and second insulator material may be substituted for a comparable fill material comprising only a first insulator material (corresponding to the fill material of Bhosale in view of Brovman).  One of ordinary skill in the art could have substituted the fill material of Edelstein (Fig. 10) in place of the comparable known fill material of Bhosale (Fig. 8), and the results would have been predictable, because both fill materials comprise insulator materials.  Therefore having a .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale, Brovman, and Chu as applied to claim 8 above, and further in view of Edelstein.
Regarding claim 9, the combined invention of Bhosale, Brovman, and Chu discloses a semiconductor structure (Bhosale; Fig. 8), wherein the fill material comprises an insulator material (TaN [0046]).
The combined invention of Bhosale, Brovman, and Chu fails to teach the insulator material comprising SiO2, SiN, SiC, SiC(N,H), or SiC(N, H, B, 0).  However, Bhosale does disclose the fill material (110, Fig. 8) is within the recessed top surface of the conductive metal (106).
Edelstein discloses a fill material in the same field of endeavor (Fig. 10), wherein the fill material comprises a first insulator material (28P; TaN, Column 7, Line 65) and a second insulator material (32), wherein the second insulator material comprises SiO2, SiN, SiC, SiC(N,H), or SiC(N, H, B, 0) (Column 10, Line 52).  Edelstein further discloses the second insulator material may be omitted (Column 10, Line 51), thus Edelstein teaches a fill material comprising a first and second insulator material may be substituted for a comparable fill material comprising only a first insulator material (corresponding to the fill material of Bhosale in view of Brovman and Chu).  One of ordinary skill in the art could have substituted the fill material of Edelstein (Fig. 10) in place of the comparable known fill material of Bhosale (Fig. 8), and the results would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




	/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817